IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 78 MM 2015
,                            :
                             :
               Respondent    :
                             :
                             :
          v.                 :
                             :
                             :
JULIO CESAR MARTINEZ-OCASIO, :
                             :
               Petitioner    :


                                       ORDER



PER CURIAM

       AND NOW, this 2nd day of July, 2015, the Petition for Leave to File Petition for

Allowance of Appeal is GRANTED.        Although counsel was negligent, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122.

Counsel is DIRECTED to file the already-prepared Petition for Allowance of Appeal

within five days.